United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-3106
                                 ___________

Antoine Echols, Sr.,                    *
                                        *
                    Appellant,          *
                                        *
      v.                                *
                                        *
J. Hayes, Deputy Sheriff; St. Louis     *
Sheriff's Department; Martie J.         * Appeal from the United States
Aboussie, Director of St. Louis         * District Court for the Eastern
City Jail; John Doe, 1-101, St. Louis   * District of Missouri.
City Jail; John Doe, 1-101, St. Louis   *
City Sheriff; Scott Wagger, St. Louis   *      [UNPUBLISHED]
City Police Officer; Samuel Zouglas,    *
St. Louis City Police Officer; John     *
Doe, 1-101, St. Louis City Police       *
Department,                             *
                                        *
                    Appellees.          *
                                   ___________

                            Submitted: December 20, 2001

                                Filed: December 27, 2001
                                 ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
       Inmate Antoine Echols, Sr., appeals the district court's* dismissal of Echols's
action asserting 42 U.S.C. § 1983 and state law claims, and the denial of his motions
for reconsideration. Having carefully reviewed the record, we conclude dismissal
was proper because Echols's claims were barred by the applicable statutes of
limitations. See Mo. Rev. Stat. §§ 516.120(4), 516.130(2) (2000); Chandler v.
Presiding Judge, Callaway County, 838 F.2d 977, 978-79 (8th Cir. 1988). We find
no abuse of discretion in the district court's denial of the motions for reconsideration.
Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.

                                          -2-